SENTENCIA
Jorge Luis García fue acusado y declarado culpable del delito de violación, cometido el 16 de enero de 1973, en Coamo, Puerto Rico, contra la joven Maritza Santiago Rodríguez. (1)
*460No conforme, argumenta dos errores. Nos limitaremos al primero por estimar que fue cometido.
La tesis del apelante descansa en que el testimonio de la tía de la perjudicada no constituye prueba válida y suficiente ya que las manifestaciones no fueron espontáneas ni hechas en la primera oportunidad posible, y sí al cabo de transcurri-das varias horas de ocurrido el hecho delictivo.
De la exposición narrativa y transcripción de evidencia se desprende: que la perjudicada convino voluntariamente en salir a pasear con el apelante; que fueron a dar una vuelta por cerca del Motel Dayan en Juana Díaz, Puerto Rico, pero no entraron; siguieron dando vueltas por el pueblo de Juana Díaz, y luego de buscar unos libros se fueron para Villalba; que en el viaje hacia Villalba el acusado le dijo que usaba marihuana y le enseñó unos cigarrillos finitos pidiéndole que los fumara pero ella no aceptó; que después se dirigieron al pueblo de Coamo y el acusado le compró un jugo de china en una pizzeria y después de tomárselo empezó a sentirse ma-reada y con dolor de cabeza; que al llegar a un puente que va para el pueblo de Aibonito, empezó a besarla y acariciarla, le quitó los panties, le alzó la falda, él se bajó el zipper del pantalón y tuvo relaciones sexuales con ella; que mientras el acusado sostenía relaciones con ella, lo empujaba pero como se sentía cansada y mareada no podía hacer nada; que no gritó porque era un sitio solo y no veía casas;’ que después la llevó a la residencia donde vivían consensualmente como ma-rido y mujer Gilberto Rodríguez, primo del acusado y Mirta Maldonado; que el acusado se fue y regresó como a las 10:00 de la noche y durante ese tiempo no le contó nada a dicha pareja, porque no tenía confianza en ellos; que mientras estaba en dicha casa llegaron dos tíos de ella a buscarla y la llevaron a casa de sus padres; que al llegar abrazó primero a su madre quien la estaba esperando en unión a su esposo y otros familiares; que en el trayecto hacia su casa no contó nada de lo sucedido a sus tíos y al llegar tampoco a sus padres *461por no estimarlo conveniente y estar nerviosa; que fue a preguntas de su tía que lo explicó.
A la luz de la versión de la perjudicada, no queda satis-fecha plenamente la conciencia del juzgador respecto a la credibilidad de las manifestaciones suyas a través de su tía. Están carentes los requisitos de espontaneidad y primera oportunidad exigidos por la doctrina de res gestae según expuesta en Pueblo v. De Jesús Cruz, 94 D.P.R. 180 (1967), Pueblo v. Pérez Morales, 94 D.P.R. 609 (1967) y Pueblo v. Cortés del Castillo, 86 D.P.R. 220 (1962). Si bien recono-cemos que ambos requisitos no son automáticamente precisa-bles en cuanto al factor tiempo, y por ende es comprensible que la perjudicada se abstuviera de explicar lo acontecido al primo del acusado y su esposa — por no merecerles confianza y ser extraños — tal renuencia no se justificó respecto a los tíos que fueron a buscarla y, una -vez en su casa, a sus padres. El factor tiempo unido al criterio “de conveniencia” que ella adujo para omitir explicaciones a sus parientes cercanos, resulta incompatible con su estado de nerviosidad. La medida de “garantía circunstancial de veracidad” que nutre la doc-trina de res gestae justificada por la espontaneidad y sin-ceridad a sensaciones y percepciones reales producto de reac-ciones naturales a situaciones externas no concurren en el caso de autos.
Se revoca la sentencia.
Así lo pronunció y manda el Tribunal y certifica el Secretario.
El Juez Asociado Señor Rigau no intervino. El Juez Aso-ciado Señor Díaz Cruz disintió con opinión, a la cual se une el Juez Asociado Señor Martín.
(Fdo.) Ernesto L. Chiesa Secretario
*462—O—

(1) Le fue impuesta una pena de presidio de 1 a 5 años.